LONG, Justice.
A. W. Browning and W. B. Browning and wife, Pearl Browning, instituted this suit against E. G. Browning and wife, Jewell Browning, in the District Court of Scurry County, Texas.
After a trial before the court with a jury, judgment was entered on the 14th day of March, 1955, in favor of E. G. Browning and wife, Jewell Browning. Plaintiffs filed a motion for new trial on March 12, 1955, which was overruled by order entered on April 11, 1955. Thereafter, on April 15, 1955, plaintiffs gave notice of appeal to this court
On April 21, 1955, Albert Browning filed in said cause a suggestion of death, stating that plaintiff, A. W. Browning, died on March 31, 1955, and that said Albert Browning is the son of said A. W. Browning and requested the court that he be substituted as plaintiff in the case.
 On April 21, 1955, Albert Browning filed in said cause his affidavit of inability to pay costs. Plaintiffs W. B. Browning and wife, Pearl Browning, have filed no appeal bond nor affidavit of inability to pay costs of appeal in this case. The Statement of Facts and Transcript have not been filed in this court and no transcript has been re1 quested in the trial court. E. G. Browning and wife, Jewell Browning, defendants in the court below, have filed in this court a motion to Affirm on Certificate as to A. W. Browning and Albert Browning. It is shown by said motion that W. B. Browning and wife, Pearl Browning, have filed no appeal bond or affidavit of inability to pay costs in the trial court and have not requested a transcript in said cause. Under such circumstances, this court has no jurisdiction as to the said W. B. Browning and wife, Pearl Browning. It is further called to our attention that Albert Browning has filed his affidavit of inability to pay costs but that he has not filed in this court any Statement of Facts or Transcript and has made no request for the transcript in the trial court. Under these circumstances it is our duty to grant the motion to Affirm on Certificate as to A. W. Browning and Albert Browning. Texas Rules of Civil Procedure, rules 386 and 387.
The judgment of the trial court is affirmed as to A. W. Browning and Albert Browning.